DETAILED ACTION
Status of claims
The amendment filed on Feb. 16, 2021 is acknowledged. Claims 37-39 have been withdrawn. Claims 18-36 are under examination in the instant office action. 
Applicants' arguments, filed on Feb. 16, 2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  
The terminal disclaimer filed on Feb. 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on prior patent numbers: 10,285,944 and 8,568,782 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 18, 22-27, and 30-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO/2004/030657 (US2006/0165794, which is a national stage application of WO2004/030657, cited as English equivalent) in view of US 2004/0170617.
WO2004/030657 teaches a method of preparing a directly-compressible gastro-resistant spheroid (microgranules) comprising (i) a core containing one or more active substances such as antibiotics; and (ii) a flexible, deformable film which directly coats the aforementioned core and comprises an enteric polymer; wherein the method comprises: preparing a core comprising one or more active principles and at least one binder by granulation and coating the core thus obtained by spraying it with a coating composition comprising an enteric polymer (abstract, [0030],  [0073] and claims 1-2 and 15-17 in US2006/0165794). WO/2004/030657 further In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
WO2004/030657 also discloses that in one preferred embodiment of the method of preparing gastroresistant spheroids, all of the steps of preparing the active core and coating are 
WO2004/030657 discloses that this form is entirely of interest for active principles which have a specific absorption site, necessitating delayed release ([0030] in US2006/0165794).
WO2004/030657 further discloses that the solvent selected for spraying the enteric polymer may be water and the polymer is preferably in the form of a colloidal dispersion in water (aqueous suspension) ([0053] and [0054]) in US2006/0165794). WO2004/030657 specifically discloses that the obtained granules are coated in a Glatt GPCG-3 fluidized-air bed equipped with a Wurster insert by spraying with an aqueous dispersion of Eudragit ® L30D containing 30% by weight of triethyl citrate (TEC), calculated relative to the dry weight of polymer ([0163] in US2006/0165794).
WO2004/030657 teaches that the coating film further comprises a plasticizer selected from the group consisting of triethyl citrate, acetyl tributyl citrate, triacetin, tributyl citrate, diethyl phthalate, polyethylene glycols, polysorbates, and mono- and diacetylated glycerides ([0064]) and the plasticizer is used in a total proportion of not more than 40%, preferably between 10% to 30%, expressed by weight relative to the dry weight of polymer ([0065] in US2006/0165794).

WO2004/030657 teaches that the enteric polymer is present in proportions which can range up to approximately 50%, preferably up to approximately 20%, calculated by weight gain relative to the mass of cores to be coated ([0052] in US2006/0165794). WO2004/030657 further teaches that the spheroids according to the invention are advantageously coated with a water-dispersible outer layer ([0075] in US2006/0165794).
In addition, WO2004/030657 discloses that the particle size of these spheroids allows them to be used in the production of multiparticulate tablets and advantageously the spheroids have a diameter of between 0.1 mm and 2 mm, preferably between 0.3 mm and 1 mm (microgranules) ([0073] and [0072] in US2006/0165794).  
WO2004/030657 does not specifically disclose rifaximin as active substance for use in preparation of the directly-compressible gastro-resistant spheroid (microgranules). 
However, it was known in the art that antibiotics such as rifaximin were used in dosage forms which are enterically coated to minimize gastric absorption of the drug since very few bacteria are capable of colonizing in the stomach as evidenced by US 2004/0170617 ([0041] and claim 11). US 2004/0170617 teaches methods of treating diseases associated with abnormal gastrointestinal flora including diarrhea, inflammatory bowel diseases  such as ulcerative colitis  and Crohn's disease, and irritable bowel syndrome comprising administering an antimicrobial agent such as rifaximin (abstract, [0042] and claims 1-5 and 13). US 2004/0170617 further teaches that the antimicrobial composition is in the form of a tablet or capsule which is enteric coated (claim 11). In addition, it teaches that appropriate doses of these antimicrobials are within the range given for many other conditions for which the antimicrobials are prescribed ([0041]).

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicants’ argument:
Applicants argued that “antibiotics are one of the many “one or more active principles in the laundry list and Chenevier provides indications concerning “preferred active principles”, which are irritant to the mucosa of the stomach, and whose ulcerogenic effects necessitate delayed administration, such as nonsteroidal anti-inflammatories, diclofenac for example, antibiotics such as erythromycin and its derivatives, and doxvcvcline. Also, Applicants further remains active for a long time in the stomach”, seemingly in contrast to Chenevier’s preferred active principles which are “labile in an acid medium” and “irritant to the mucosa of the stomach”. Applicant thus noted that Chenevier’s own indications direct a skilled person looking to select “antibiotics” in the laundry list of “one or more active principles to be included in Chenevier’s “core”, towards “antibiotics such as erythromycin and its derivatives, and doxvcycline” rather than towards “rifaximin” which appears to have characteristics opposite to Chenevier’s “preferred active principles”. In addition, Applicants argued that Finegold also has its own laundry list of “drugs” that can be used in the “antimicrobial composition” and seemingly directing a skilled person to “enterically [coating]” “tablets or capsules”, thus leading away from “enterically coat” “microgranules”.
In response, Chenevier actually teaches those that have a specific absorption site, necessitating delayed release as another preferred active principles for their a directly-compressible gastro-resistant spheroid (microgranules) (see [0030] in US2006/0165794 [0028]). So, Chenevier’s “preferred active principles” are not limited to those which are “labile in an acid medium” and “irritant to the mucosa of the stomach. As evidenced by US 2004/0170617, rifaximin was a known antibiotics for use treating diseases associated with abnormal gastrointestinal flora including diarrhea, inflammatory bowel diseases such as ulcerative colitis and Crohn's disease, and irritable bowel syndrome and thus one of ordinary skill in the art would have recognized that it necessities delayed release in the intestine rather than in the stomach for treating such intestinal disorders such as such as ulcerative colitis and Crohn's disease, and irritable bowel syndrome via enteric coating.  It should be noted that selection of a known In re Fulton, the Federal Circuit explained that “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed . . . .”  73 USPQ2d 1141, 1146 (Fed. Cir. 2004).   Nothing in Chenevier or Finegold discourages the selection of antibiotics such as rifaximin among other active principles. Thus, the preferred embodiment in the application does not show that a person of skill in the art would be deterred from selecting antibiotics such as rifaximin. 
The Courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649.  “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine 
In this case, one of ordinary skill in the art would have been motivated to apply this known technique (i.e. directly coating active substance in microgranules with enteric (gastroreistant) polymers) as taught by WO2004/030657 for known antibiotics such as rifaximin in use for treating intestinal disorders such as ulcerative colitis or Crohn's disease in order to minimize gastric absorption of the drug and provide a sustained release of the drug in the colon. 
Also, the arguments regarding Finegold, Finegold is cited to evidenced that rifaximin was a known antibiotics for use treating diseases associated with abnormal gastrointestinal flora including diarrhea, inflammatory bowel diseases such as ulcerative colitis and Crohn's disease, and irritable bowel syndrome and there is in need of enteric coating in use of rifaximin for treating those disorders to minimize gastric absorption of the drug (see [0041]). While Finegold states that tables or capsules may be enterically coated to minimize gastric absorption of the drug as Applicant argued, Chenevier already discloses a directly-compressible gastro-resistant spheroid (microgranules) as claimed. Thus, the skilled artisan would have recognized rifaximin as one of suitable active principle for preparing a directly-compressible gastro-resistant spheroid (microgranules) as taught by Chenevier. The skilled artisan would have reasonably expected that by using the method of Chenevier, an alternative directly-compressible enteric dosage form would be provided for rifaximin so that it could be used for treating the intestinal disorders to minimize gastric absorption.
For the foregoing reasons, Applicants' arguments have not been found to be persuasive.


Claims 19-21 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2004/030657 (US2006/0165794, which is a national stage application of WO2004/030657, cited as English equivalent) in view of US 2004/0170617 as evidenced by US 5510114.
WO2004/030657 and US 2004/0170617 as applied supra are herein applied for the same teachings in their entirety.  
WO2004/030657 does not specifically disclose specific air and product temperature, output and a flow speed in a fluid apparatus as recited in claims 19-21. Also, WO2004/030657 does not specifically disclose the use of demineralized water for the aqueous suspension of the enteric polymer. 
However, it was known in the art that film coating could be done in a fluid bed apparatus under the following operation conditions: spray nozzle: 1 mm,   spraying pressure: 1.4 bar, film-forming suspension feed rate: 4-6 g/min, air rate: 5 m/s, inlet-air temperature: 66-68℃, and product temperature: 38-40 ℃ as evidenced  by US 5510114 (column 6, lines 25-41). Also, WO2004/030657 discloses that the fluidized-air bed is equipped with a spraying nozzle whose position and spraying orientation are selectable and the selection of the spraying mode makes it possible to master the growth kinetics of the particles and to prevent sticking phenomena, associated with the nature of the active principle, with the binder or coating composition sprayed, and with the various parameters of the method (temperature, air pressure, for example, flow rate of solution) as stated above.
Thus, it would have been prima facie obvious to one of ordinary skill in the art to optimize the operating conditions of a fluid bed apparatus including air temperature, air pressure, flow rate of the polymer solution based on known operating conditions as taught by US 5510114 for obtaining desirable enteric film coating as suggested by WO2004/030657. Generally, 
As to the use of demineralized water, it would have been prima facie obvious to one of ordinary skill in the art to use demineralized water for preparing aqueous suspension because WO2004/030657 already discloses that water is preferred solvent for the polymer and demineralized water was known to be suitable for preparing aqueous suspension of coating polymers as evidenced by US 5510114.    

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over WO/2004/030657 (US2006/0165794, which is a national stage application of WO2004/030657, cited as English equivalent) in view of US 2004/0170617 in further view of US 2005/0101598. 
supra are herein applied for the same teachings in their entirety.  US 2004/0170617 does not teach the polymorphous forms such as form α, form β, or form γ.  
US 2005/0101598 teaches the polymorphous form α, β and γ of rifaximin, which are useful in the production of medicinal preparation for oral and topical use (abstract and [0013]). US 2005/0101598 further teaches the polymorphous form α, β and γ of rifaximin can be advantageously used as pure and homogenous products in the manufacture of medicinal preparation containing rifaximin since different polymorphous forms of an active principle can have different bioavailability, solubility, stability, color, compressibility, flowability and workability with consequent modification of the profiles of toxicological safety, clinical effectiveness and productive efficiency ([0007] and [0016]).
 It would have been prima facie obvious to substitute a specific polymorphous form of rifaximin such as form α, form β, or form γ for the raw form of rifaximin taught by US 2004/0170617 in the production of medicinal preparation. The skilled artisan would have been motivated to do so on the reasonable expectation that the use of a specific polymorphous form of rifaximin would provide a pure and homogenous product with standardized and controlled pharmacological properties such as bioavailability, solubility, and stability, which can be advantageously used in the manufacture of medicinal preparation containing rifaximin, as taught by US 2005/0101598. 

Claims 33-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2004/030657 (US2006/0165794, which is a national stage application of WO2004/030657, cited as English equivalent) in view of US 2004/0170617 in further view of US 6,322,819.

US 6,322,819 teaches that for the treatment of local disorders such as inflammatory bowel disease, the delivery of compounds to the site of inflammation with no loss due to absorption in the small intestine is highly desirable to achieve the therapeutic effect and to minimize side effects (column 1, lines 36-40). US 6,322,819 discloses a multiple pulsed dose drug delivery system comprising an active ingredient and one or more release-controlling coatings including enteric release coating  and  a protective layer over the enteric release coating in a dosage form such as either capsule, tablet, or sachet (thermowelded bag)  (abstract).  US 6,322,819 teaches that the enteric coating layer is applied onto the cores with or without seal coating by conventional coating techniques, such as pan coating or fluid bed coating using solutions of polymers in water or suitable organic solvents or by using aqueous polymer dispersions and all commercially available pH-sensitive polymers are included and the pharmaceutical active is not released in the acidic stomach environment of approximately below pH 4.5 (column 8, lines 9-35). US 6,322,819 teaches that the modifying component of the protective layer used over the enteric coating can include a water penetration barrier layer (semipermeable polymer) which can be successively coated after the enteric coating to reduce the water penetration rate through the enteric coating layer and thus increase the lag time of the drug release wherein the following materials can be used as semipermeable polymer: cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, ethyl cellulose, fatty acids and their esters, waxes, zein, and aqueous polymer dispersions such as EUDRAGIT RS and RL 30D, EUDRAGIT® NE 30D, AQUACOAT®, SURELEASE ®, cellulose acetate latex (column 8, lines  and the combination of above polymers and hydrophilic polymers such as Hydroxyethyl this semi-permeable polymer coating controls the erosion of the pH-sensitive enteric polymer in an alkaline pH environment in which a pH-sensitive polymer will dissolve rapidly and another pH-sensitive layer may be applied onto the surface of a low water-permeability layer to further delay the release time (column 5, lines 54-63). 
It would have been prima facie obvious to one of ordinary skill in the art to further coat the gastroresistant microgranules directly coated with an enteric polymer with a semipermeable polymer as taught by US 6,322,819 since WO2004/030657 already suggests that the gastroresistant spheroids according to the invention are advantageously coated with a water-dispersible outer layer and US 6,322,819 teaches applying the protective layer (water penetration barrier layer) over enteric coating using a semipermeable polymer  to reduce the water penetration rate through the enteric coating layer and thus increase the lag time of the drug release. Thus, one of ordinary skill in the art would have been motivated to apply the water semipermeable polymer over the enteric coating on the reasonable expectation that it would control the erosion of the pH-sensitive enteric polymer and thus further delay the release time of rifaximin as taught by US 6,322,819. 
Response to Applicants’ argument:
Applicants argued that the alleged modification of Chenevier’s enteric coating to include Burnside’s “semi-permeable polymer coating would change Chenevier’s principle of operation and defeat Chenevier’s apparent intended purpose to have “the enteric coating ... dissolve rapidly in a medium whose pH is greater than 4.5 and increases steadily up to a pH of approximately 7 .2 in its distal part”. (MPEP 2143.01 V-VI). Applicants further argued that Chenevier indicates that 
In response, the test for obviousness is not whether the feature of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. See In re Bent, 52 CCPA 850, 144 USPQ28 (1964); In re Nievelt , 179 USPQ 224 (CCPA 1973).
In this case, WO2004/030657 suggests the gastroresistant spheroids can be coated with an additional outer layer and US 6,322,819 teaches applying the protective layer (water penetration barrier layer) over enteric coating using a semipermeable polymer to reduce the water penetration rate through the enteric coating layer and thus increase the lag time of the drug release. Thus, one of ordinary skill in the art would have been motivated to apply the water semipermeable polymer over the enteric coating when there is in need for delaying or prolong the release time of rifaximin because  the erosion of the pH-sensitive enteric polymer can be controlled by such layer as taught by US 6,322,819. On the contrary to Applicant’s assertion, adding the protective layer does not change Chenevier’s principle of operation because the protective layer is intended for increasing the lag time of the drug release and once the protective layer is dissolved and the enteric coating will be dissolved rapidly in a medium whose pH is greater than 4.5 and increases steadily up to a pH of approximately 7 .2 in its distal part as Chenevier intended. Also, as to the paragraph [0020] in Chenevier cited by Applicant, it is directed to a protective layer composed of thermoplastic excipients necessary for resistance to 
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).   It is also noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
For the foregoing reasons, Applicant’s arguments have not been found to be persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611